Restriction/Election
         This action is in response to election made on 10/20/2021. The Applicant elected species II (Applicant identified claims 1-6) without traverse. The election requirement is made FINAL. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 20170024634).
Regarding claim 1 Miao disclose a diagnosis support apparatus (Figs. 6-8, paragraph 0017 and 0045) comprising:
an input circuit configured to acquire a first medical image ( Miao Fig 3 block 3 receive 3D medical image, Fig.6, block 820 image acquisition device); and 

 extract auxiliary information from the first medical image (Mia Fig. 3, paragraph 0045 Miao states at step 316, the registration results are output. In particular, the final transformation parameters are output, and the transformation parameters provide a transformation that registers the 3D medical image to the coordinate system of the X-ray image. Information from the 3D medical image can then be projected or overlaid onto the X-ray image. For example, a DDR can be generated using the final transformation parameters and the DDR can be overlaid on the X-ray image to provide locations of organs or other anatomical structures that are more visible or defined in the 3D medical image than in the X-ray image. The resulting fused image can be displayed on a display device in real-time during the surgical procedure. Providing locations of organs or other anatomical structures that are more visible or defined in the 3D medical 
 perform inference of a disease by using the second medical image and the auxiliary information (paragraph 0045 “DDR” can be overlaid on the X-ray image to “provide locations of organs or other anatomical structures” that are more visible or defined in the 3D medical image than in the X-ray image. The resulting fused image can be displayed on a display device in real-time during the surgical procedure. This obviously corresponds to perform inference of a disease by using the second medical image (DRR) and the auxiliary information [locations of organs or other anatomical structures]).
            Therefore it would have been to one having ordinary skill in the art before the filing of the instant claim invention to generate a second medical image from the first medical image in such a manner that information included in the second medical image is reduced from information included  in the first medical image, extract auxiliary information from the first medical image, and perform inference of a disease by using the second medical image and the auxiliary information because such a process provide guidance during the surgical procedure.
             Regarding claim 2 Miao disclose the first medical image is a three-dimensional volume image (Miao paragraphs 0006 and 0018 lines 15-20, 3D image) and
             the second medical image is a two-dimensional virtual projection image generated from the three-dimensional volume image (Miao paragraphs 0006 and 0018 lines 15-20,  synthetic image/ digitally reconstructed radiograph image [DDR]).

               the second medical image has a lower resolution than the three-dimensional volume image (Miao paragraphs 0006 and 0018 lines 15-20,  synthetic image/ digitally reconstructed radiograph image [DDR] note DDR is obviously 2D projected image that obviously include has lower information and lower resolution).
               Regarding claim 4 Miao disclose the processing circuitry is configured to extract information on an anatomical feature point from the first medical image as the auxiliary information by performing processing of detecting the anatomical feature point on the first medical image (Fig. 4, 0029 note: Given a set 3D points P, image patches 406 (H.sub.p.sup.t(I.sub.t+.delta.t)) and 408 (H.sub.p.sup.t(I.sub.t)) corresponding to local ROIs determined from each 3D point p.sub.i and the transformation parameters t are extracted from the X-ray image 402 and the DRR 404, respectively. Each of the image patches 406 extracted from the X-ray image 402 is subtracted from the corresponding one of the image patches 408 extracted from the DRR 404 to calculate the set of FIR features 410 [X[t, .delta.t, P]]).
               Regarding claim 6 Miao disclose the first medical image is a three-dimensional volume image (Miao Fig. 3, paragraph 0045) and
                the processing circuitry is configured to cause the display to display a two-dimensional image on which information on inference result of the disease is superimposed (Mia paragraph 0045 “DDR” can be overlaid on the X-ray image to “provide locations of organs or other anatomical structures” that are more visible or defined in the 3D medical image than in the X-ray image. The resulting fused image can be displayed on a display device in real-time during the surgical procedure).
             Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 20170024634) in view of Shirasaka (US 20130070984).
             Regarding claim 5 Miao disclose auxiliary information as  extracting locations of organs or other anatomical structures (Miao paragraph 0045 “DDR” can be overlaid on the X-ray image to “provide locations of organs or other anatomical structures” that are more visible or defined in the 3D medical image than in the X-ray image. The resulting fused image can be displayed on a display device in real-time during the surgical procedure).
            However Miao has not explicitly disclose extract a bone-removed image from the first medical image e by performing bone removal processing on the first medical image. 
             In the same field of endeavor Shirasaka disclose extract a bone-removed image from the first medical image  by performing bone removal processing on the first medical image (Shirasaka disclose extract a bone-removed image from the first medical image  by performing bone removal processing on the first medical image [3D image ] Abstract,  paragraph 0145  Shirasaka  disclose Specifically, the specifying means 13 specifies a specified position (S201). Next, the setting means 14 extracts, as a structure to be cut, an anatomical structure present in a predetermined range from the specified position (S202). In the second embodiment, the setting means 14 extracts, as structures to be cut, cranial bones 41 and also note: paragraph 0205).

                         Communication
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
January 26, 2022